FILED
                            NOT FOR PUBLICATION                                AUG 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50492

               Plaintiff - Appellee,             D.C. No. 3:10-cr-03651-MMA

  v.
                                                 MEMORANDUM *
MAURO PRECIADO-PRECIADO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                    Michael M. Anello, District Judge, Presiding

                            Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Mauro Preciado-Preciado appeals from the district court’s judgment and

challenges his guilty-plea conviction and 41-month sentence for attempted entry

after deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Preciado-Preciado’s counsel has filed a brief

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Preciado-Preciado the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Preciado-Preciado waived his right to appeal his conviction, with the

exception of an appeal challenging the district court’s order denying his motion to

dismiss the indictment. He also waived the right to appeal his sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable grounds for relief as to the district court’s order

denying Preciado-Preciado’s motion to dismiss. We therefore affirm as to that

issue. We dismiss the remainder of the appeal in light of the valid appeal waiver.

See United States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                    12-50492